Title: To James Madison from Joseph Jones, 19 November 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 19th. Novr. 1794.
I have your favors of the 12th. and 14th. of the month with the Papers inclosed. It is somewhat strange we have no letters public or private from Monroe when so many opportunities have offered since his arrival and in particular the Corvette arrived at Baltimore with despatches for the Minister of France. The Republic appears to pursue her victories in all quarters and to bid fair to vanquish the violence of party at home—the removal from the Com: of public safety of those Members who appeared to be contending for controul may establish unanimity and moderation in their councils. If it shall not abate the enthusiasm of the people for Liberty, and cool the ardor of the Armies the policy which they profess to adopt in the interior cannot fail to produce happy effects. The head important in Baches paper does not open to my view any well founded hope or prospect of a speedy or successfull issue of Mr. Jays negociation. The Pensylvania or at least the Philadelphia election seems to have Run in favor of the Republican party. I lament that Ames has outvoted Ja[r]vis. Wheat here is 6/ & 6/3. The Merchants say they have lately suffered mu⟨c⟩h by some shipments to Baltimore in consequence of the wheats heating in the vessell, the quality of wheat is generally bad and slovenly managed. The promptitud⟨e⟩ of the militia in turning out to support the laws will I hope be a stumbling block to the advocates for a standing Army. Not being able to procure you any bacon I send you half my remaining stock. They are small and may serve as a relish. Yr. friend & Servt
Jos: Jones.
There is a vessell now loading for Philaa. on board of which I will send the package and will by next post inform you her name & the Commander wch. at present I do not know.
